Grant, J.
(after stating the facts). The pleadings make no issue upon the title to the personal property, and that is not involved in this suit. Complainant asserts in his bill that he and his wife went to the office of an attorney to draw the deed; that he signed the deed in blank, the attorney agreeing to fill it in in accordance with the parol agreement, which was then stated to him. This agreement he sets fprth as follows:
“To execute a conveyance of said homestead to said defendant upon condition that said conveyance should not take effect and become operative until the death of your orator, and that said defendant should, as a part consideration for a conveyance of said homestead to her, pay to each of his children of- your orator the sum of five hundred dollars, payable after the death of your orator.”
In his bill he states that he, with his former wife and children, resided upon and occupied this land as a homestead; that immediately upon his marriage with the defendant she began and continued to importune him to convey the land to her; that about ten days before filing *192his bill the defendant, aided by her two sons, forced and compelled him to vacate and quit said homestead. He conceded in his testimony that none of these statements are true. In his testimony, instead of the agreement to pay each of his children $500 apiece, he testified that it was $500 in all, or $250 apiece. He also testified that if she died first he was to have $300, if they wanted him to get off the place, and that her children would have to pay this in addition to the $500.
Making all due allowance for his ignorance, the discrepancies between the allegations of his bill and his testimony are too glaring to entitle his testimony to much weight. Defendant was a hard-working woman, and complainant admits that she worked upon the farm besides doing her household work. Each paid one-half of the $300. The mortgage and note have been paid, and each claims to have made the payment. We think it is established by a fair preponderance of the evidence that she paid substantially the entire amount out of her own money. It is unnecessary to go into the details as to where she obtained it. The attorney who drew the deed and the defendant both testified that the deed was read over to the complainant. There is no reason apparent upon the record why the attorney should insert in the deed provisions other than those agreed upon. Whatever may be said against the attorney, there must have been some motive for his conspiring with the defendant to defraud the complainant, and none is even suggested. Complainant is 69 years old; the defendant, 58. He left his home of his own free will. She alleges in her answer that she has never refused him a home on said land, and that she wants “him to come home, live with and help her.” The most sensible thing for these old people to do is to settle their difficulties and live upon this homestead in peace the rest of their days.
Decree reversed, and the bill dismissed.
McAlvay, Blair, Montgomery, and Ostrander, JJ., concurred.